NIMAN, J.
Frederick B. Huxley, tbe defendant in error, was plaintiff, and tbe Bigalow Fruit Company, tbe plaintiff in error, was defendant in tbe court below. Tbe action was begun to recover tbe balance claimed to be due tbe plaintiff on account of a quantity of pears and apples sold tbe defendant. Tbe plaintiff below-recovered tbe full amount sued for and this proceeding in error is prosecuted to reverse tbe judgment rendered against tbe plaintiff in error, as defendant below.
Tbe controversy relates to tbe pears sold tbe plaintiff in error, and not to tbe apples involved in tbe sale.
Tbe agreement between tbe parties provided for certain price for No. 1 pears and one-baif that price for .No. 2’s.
Tbe plaintiff claimed that all tbe pears shipped to tbe defendant were No. l’s and tbe recovery sought was based upon this claim, while tbe defendant contended that tbe pears shipped to it were partly No. l’s and partly No. 2’s with some culls mixed in, and that according to an established trade custom known to both parties, when pears are so mixed together they are all classed as No. 2’s.
Tbe court instructed the jury to1 disregard the evidence offered by tbe defendant to prove the custom referred to because, quoting tbe language of tbe charge, “it is in contravention of tbe contract itself, and no such custom has been shown as would bind tbe plaintiff to any such appropriation of bis goods as that.”
Wo do not share tbe view of tbe trial court on this subject. Tbe contract between the parties contemplated that tbe plaintiff might deliver either No. 1 or No. 2 pears, or some of each.kind, and provided a certain price for No. 1 pears and one-half that pidce for No. 2 pears. Proof of tbe custom, therefore, would not contravene tbe contract but would furnish ,a means of ascertaining whether tbe pears were all to be classed as No. 2’s. It *668would simply, in other words, have a bearing on determining the quantity of No. 2 pears, if any, in the shipment.
This portion of the charge being, in our opinion, erroneous, it remains for us to decide in this connection whether in view of other parte of the charge given on the issues involved, and the verdict returned, the defendant below was prejudiced by the mistake.
One of the issues presented to the jury was whether or not the defendant, either by itself or its agent, had accepted the pears after inspection, or opportunity of inspection. There was evidence before the jury which made it proper and necessary to submit this question to the jury. The verdict was for the full amount sued for and indicates that the jury must necessarily have found either that the pears were all No. 1 's, or that the defendant had accepted them as such after inspection or opportunity of inspection.
"We are impelled to this conclusion because the court charged the jury in substance that if they found that part of the pears delivered were No. 2’s, the plaintiff was entitled to one-half the price of No. l’s for such pears. The amount of the verdict shows that the jury made no allowance for any peal’s of the quality of No. 2. It is to be presumed that the jury followed the instructions given them. The inference is clear that the result would have been no different even if the court had not mistakenly taken from the jury's consideration the evidence tending to establish the custom contended for by the defendant. We therefore reach the conclusion that the error committed by the court on this subject was not prejudicial.
Complaint is made that the court charged the jury in effect that if the defendant accepted the pears and used them after inspection or a reasonable opportunity to inspect, without offering to return the same, it would be deemed in law to have accepted them and to have waived any defect.
We think tills instruction was justified by the evidence and that it is sustained by the authority of Bowman Lumber Co. v. Anderson, 70 Ohio St. 16, the syllabus of which reads as follows:
“By an executory contract for the sale and delivery of chattels of a described grade or quality, the seller becomes bound to *669deliver goods of the character described, but in the absence of express terms of warranty, no obligation is imposed upon him which survives the acceptance by the purchaser of an article delivered by the seller in good faith as in the performance of the contract, if the acceptance is with full knowledge of all conditions affecting the character and quality of the •article.”
Other parts of the charge are complained of, but in our opinion, when the charge is taken as a whole, and the verdict returned is considered, it does not appear that the plaintiff in error was prejudiced by the parts of the charge referred to.
It is contended on behalf of the plaintiff in error that the evidence established an express warranty that the pears shipped were all No. l’s, and that the verdict is against the weight of the evidence. The court charged the jury as to what constitutes a warranty, and submitted the question whether or not a warranty existed. We are unable to say that the verdict, whether it be presumed to have been founded on the determination of this issue or on any or all of the other issues involved is so manifestly against the weight of the evidence as to justify a reversal on this ground.
We find no error in the ruling on evidence complained of, and no error prejudicial to the plaintiff in error in any of the matters covered by the argument and brief of its counsel *
Judgment affirmed.
Winch and Marvin, JJ., concur.